internal_revenue_service national_office technical_advice_memorandum number release date third party communication none date of communication not applicable_date index uil no case-mis no tam-123750-13 ---------- ---------------------------------- ------------- taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference --------------------------------------------------------------- ---------------- ----------------------------------- --------------------------- ---------------- -------------------------------------------- ----------------------- legend taxpayer ---------------------------------------------------------------- ------------------------------------------ taxpayer sales sub ------------------------------------------- taxpayer sub -------------------------------------------------- brand ----------------------- brand -------- date -------------------- tam-123750-13 issue whether taxpayer sub’s treatment of its participation in program as the issuance of insurance contracts is proper conclusion s the supplement which implements the program is not an insurance_contract by which retail customers who purchase program products shift an insurance risk to taxpayer sub thus taxpayer sub’s treatment of its participation in program as the issuance of insurance contracts is not proper facts taxpayer offers what it refers to as a certified warranty program program for its brand and brand used product sec_1 program products available for sale or lease the program is primarily administered through taxpayer sales sub under taxpayer sales sub’s guidelines a retailer can enroll a product in the program by identifying the specific product certifying that the product passes an inspection paying a participation fee to taxpayer sales sub and maintaining certain records regarding the product for program products the retailer must follow taxpayer sales sub’s marketing instructions the program has two components a certified warranty described in the supplement and an option to purchase an extended service warranty agreement esa the supplement extends the program product’s original warranty the sales_price of the program product that includes the supplement is typically higher than that for a comparable non-program product the esa3 is an optional after-market product that customers purchasing program product sec_4 may buy for a separately_stated price the esa extends the supplement on the program product a supplement covering a brand product transfers to a subsequent non-retail owner of that product a supplement covering a brand product expires when the customer disposes of the brand product some esa plans transfer to subsequent owners others do not retailers cannot sell or lease a program product without the supplement even for a lower price and they cannot sell or lease a non-program product with the supplement even for a higher price in fact guidance provided retailers with regard to brand also known as pre-owned or experienced product 2the esa is available for purchase in connection with non-program program products taxpayer offers a menu of esas with differing benefits for differing prices retailers offer several esas the price for each depends on the benefits it provides customers who buy non-program products may also purchase esas at a separately_stated price for non-program products the esa extends the product’s basic warranty period tam-123750-13 products caveats that the supplement is not approved by applicable state agencies as a service agreement consequently it cannot be sold to the consumer neither the retailer nor the customer can cancel the supplement the esa is cancellable the brand supplement provides that where allowed by law a ny implied warranty of merchantability or fitness for a particular purpose applicable to this product is limited to the duration of these written warranties the brand supplement provides that where allowed by law a ny implied warranty of merchantability or fitness for a particular purpose applicable to this product is limited to the duration of the written warranty the esa excludes coverage for any failure of the product covered by a manufacturer warranty but does not otherwise limit other warranties an affiliate of taxpayer sales sub ie taxpayer sub provides coverage under the supplement and the esa taxpayer sales sub remits the participation fee less administrative and marketing costs and profit paid_by the retailer to taxpayer sub in exchange for taxpayer sub assuming the financial responsibilities under the supplement if the program product experiences a mechanical failure or breakdown covered by the supplement the customer is expected to return it to the retailer from which the customer purchased it taxpayer sub reimburses the retailer for the costs it incurred for the repair taxpayer sales sub must authorize a repair in excess of a specified amount before taxpayer sub may authorize a repair and taxpayer sales sub may reverse taxpayer sub’s denial of a customer’s claim according to taxpayer taxpayer sub and taxpayer sales sub are co-obligors under the supplement but taxpayer sub accepts full responsibility n otwithstanding that taxpayer sales sub does not bear the financial risk under the program taxpayer sales sub is a named obligor under the supplement to satisfy state laws and to facilitate the administration for the supplement taxpayer argues that t he arrangements between the purchasers and lessors of program products and taxpayer sub under the program shift the risk of specified program product failures from the customers who would incur these costs in the absence of the program to taxpayer sub taxpayer indicates that its practice is to honor claims under the supplement if the customer utilizes a different repair facility tam-123750-13 law and analysis a law in 312_us_531 the supreme court defined the principal test for determining whether a particular arrangement constitutes insurance for federal_income_tax purposes stating historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed the court set the parameters of the arrangement by noting that the two contracts must be considered together to say they are distinct transactions is to ignore actuality for it is conceded on all sides and was found as a fact by the board_of_tax_appeals that the ‘insurance’ policy would not have been issued without the annuity_contract cf f w services inc subsidiaries v commissioner tcmemo_2010_28 af459_fedappx_389 5th cir the tax_court declined to read three contracts as one but noted that even if it had the character of the contracts would not change in 199_f2d_508 7th cir the court described an insurance_contract to be generally understood as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss i nsurance risk requires a fortuitous event or hazard and not a mere timing or investment risk 183_f2d_288 2d cir in situation of revrul_2009_26 2009_2_cb_366 the service considered a ninety percent quota share arrangement between a ceding company with big_number policyholders and a reinsurer that had no other business it concluded that the reinsurance contract between ceding company and reinsurer shifted risk to the reinsurer and distributed risk among the big_number policyholders the ceding company insured accordingly to determine risk_distribution regarding a reinsurance contract one must look through to the source of the risks in revrul_92_93 1992_2_cb_45 a parent_corporation purchased a group-term_life_insurance policy from its wholly-owned insurance subsidiary the service concluded the arrangement was not self-insurance because the employees not the parent_corporation faced the economic risk of loss revrul_80_95 1980_1_cb_252 describes an arrangement in which a corporation insured its obligation under an employee disability plan with a foreign insurer subject_to tam-123750-13 excise_tax under sec_4371 the service found sufficient risk shifting and risk_distribution and concluded that because the employees faced the risk of loss the arrangement was similar to reinsurance and therefore was a policy of sickness or accident insurance revrul_68_27 1968_1_cb_315 holds that providing medical services for illness or disability by staff-model medical clinic for fixed monthly fee involves a normal business risk of an organization engaged in furnishing medical services on a fixed-price basis rather than an insurance risk in a non-tax context the analysis employed by the court in 629_f2d_981 4th cir illustrates the interplay between insurance and a warranty the court observed that the question whether contracts for sale_of_goods or for service containing ‘guarantees’ are insurance contracts or warranties arises in a variety of contexts and is a difficult one because these contracts involve the transfer and distribution of risk which are two elements of insurance citation omitted the guarantee must be viewed as a whole in determining whether it constitutes a contract of insurance or a warranty the element of risk transference however was a relatively unimportant element of the transaction and is incidental to the essential character of the guarantee which is that of a warranty agreement accompanying the sale_of_goods citation omitted we think the appropriate rule is that a small element of ‘insurance’ should not be construed to bring a transaction within the reach of the insurance regulatory laws unless the transaction involves ‘one or more of the evils at which the regulatory statutes were aimed’ and the elements of risk_transfer and distribution give the transaction its distinctive character the workmanship guarantee is incidental to the warranty against defects in the products sold viewed as a whole under the rule we think proper the warranty is not a contract of insurance gaf is therefore not an unauthorized insurer and is not amenable to service under the unauthorized insurers process act f 2d pincite tam-123750-13 black’s law dictionary7 defines warranty as that term is used in connection with the sale_of_goods as a covenant or promise an implied warranty of merchantability is a promise that the good is fit for its ordinary purposes a warranty is further defined as a written_statement that promises the good condition of a product and states that the maker is responsible for repairing or replacing the product usually for a certain period of time after its purchase the uniform commercial code u c c describes two types of warranties -- express and implied in general an express warranty is any fact or promise made by the seller to the buyer any description of the goods or any sample or model which becomes or is made part of the basis of the bargain u c c an implied warranty that the goods are merchantable exists by virtue of the sales contract without any affirmative statement about the product to be merchantable the goods must be among other things fit for the ordinary purposes for which such goods are used u c c another implied warranty provides the circumstances under which the goods will be fit for a particular purpose u c c written exclusions or modifications of implied warranties must be conspicuous u c c an example of the distinction between a warranty and a service_contract is the framework of the magnuson-moss act u s c et seq as described in regulations for agreements not subject_to that act a written warranty must be part of the basis of the bargain that is it must be conveyed at the time of sale of the consumer product and the consumer must not give any consideration beyond the purchase_price of the consumer product in order to benefit from the agreement c f_r b conversely a service_contract is an agreement which would meet the definition of a warranty but for its failure to satisfy the basis of the bargain test eg if the consumer must give consideration beyond the purchase_price of the consumer product in order to benefit from the agreement c f_r c b analysis taxpayer argues that the proper perspective to determine whether the arrangement is insurance is that of the customer because it is the customer who faces the risk of loss taxpayer posits that i n this case it is the customer’s risk that is being insured not the retailer ’s risk or taxpayer sales sub ’s risk that is taxpayer contends that customers purchasing a program product face an insurable risk of the mechanical breakdown of the program product and that they transfer this risk to taxpayer as part of the purchase of the program product by the operation of the supplement the number of customers is more than sufficiently large to meet the risk_distribution requirement 9th ed merriam-webster online dictionary and thesaurus merriam-webster incorporated http www merriam- webster com dictionary warranty tam-123750-13 the applicable authorities do not support taxpayer’s contention the context in which the applicable authorities reach the conclusion that an arrangement constitutes insurance for federal_income_tax purposes involves a separately negotiated contract cf le gierse u s pincite the ‘insurance’ policy would not have been issued without the annuity_contract the supplement contains the program’s promise that for the specified period the program product will perform and if it does not the customer will not incur repair costs the customer pays no consideration in addition to the price asked for the program product for this promise inasmuch as the supplement limits any implied warranties to the duration of the written warranties it provides the terms of the supplement echo those described as part of the general legal definition of a warranty as that term is applied under the magnuson-moss act and the u c c taxpayer acknowledges that enrolling a branded product in the program is a significant selling point because the supplement protects the customer from incurring the costs of covered repairs however this protection cannot be separately bargained for and the retailer cannot offer to remove the supplement from a program product or to add it to a non-program product in this respect the supplement echoes a tying arrangement10 or contract of adhesiondollar_figure in contrast the esa is separately bargained for applies after the expiration of any warranties and does not limit other implied warranties the esa does constitute insurance for federal tax purposes the contracts that were found to constitute insurance in the various cited cases and revenue rulings are like the esas in contrast the supplement is a warranty intertwined with the sale of a good rather than a bargained for contract to shift the risk of an economic loss accordingly taxpayer sub’s treatment of its participation in program as the issuance of insurance contracts is not proper because the supplement which implements the program is not an insurance_contract by which retail customers of program products shift their insurance risk to taxpayer subdollar_figure neither the magnuson-moss act nor the u c c are dispositive of the question for federal_income_tax purposes but are informative as to the nature of a warranty obligation a tying arrangement occurs when through a contractual or technological requirement a seller conditions the sale or lease of one product or service on the customer’s agreement to take a second product or service antitrust enforcement and intellectual_property rights promoting innovation and competition issued by the u s department of justice and the federal trade commission april http www ftc gov sites default files documents reports antitrust- enforcement-and-intellectual-property-rights-promoting-innovation-and-competition-report s department-justice-and-federal-trade- commission p040101promotinginnovationandcompetitionrpt0704 pdf a standard form contract drafted by one party usually a business with stronger bargaining power and signed by the weaker party usually a consumer in need of goods or services who must adhere to the contract and therefore does not have the power to negotiate or modify the terms of the contract cornell university school of law legal information institute http www law cornell edu wex adhesion_contract_contract_of_adhesion the technical_advice request did not ask for an opinion with respect to the federal_income_tax treatment of any of the esa products therefore no opinion is expressed about the proper tax treatment of any esa product tam-123750-13 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
